ORDER
PER CURIAM.
Plaintiffs, Plate-A-Tie Systems, Inc. (P.A.T) and Gordon Matlock, appeal from the judgment of the trial court in favor of defendant, Norman Strauser, d/b/a Custom Welding, on numerous claims and counterclaims which arose as a result of defendant’s contracting to build machines for plaintiffs in accordance with plaintiff-Matlock’s specifications. Specifically, plaintiffs appeal from the trial court’s granting defendant’s motion for summary judgment on plaintiffs’ specific performance claim and defendant’s motions for directed verdict on plaintiff-P.A.T.’s action in replevin and on both plaintiffs’ action for tortious interference with contract. Plaintiffs also appeal from the trial court’s judg*57ment, entered pursuant to a jury verdict, which found in favor of defendant on P.A.T.’s claim for breach of contract, on both plaintiffs’ claim for libel and slander, on defendant’s claim for quantum meruit, and on defendant’s claim of prima facie tort. The jury awarded defendant damages of $84,161 on the quantum meruit claim and $1.00 in an actual damages and $20,000 in punitive damages on the prima facie tort claim. We have reviewed the voluminous record on appeal and find that no error of law appears. An extended opinion would have no precedential value. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).